Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Allowable Subject Matter
Claims 3, 9-13, 15-16, 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   
Claims 3, 9-13, 15-16, 20 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 
Claims 1-2, 4-8, 14, and 17-19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Wong” et al US 20210141167 A1.

	 Regarding claims 1, Wong teaches a connector assembly (see figs. 1-14), comprising: 
a connector including a housing (i.e., 10), a ferrule (15) mounted in the housing (pa. 0042), and a rear body (i.e., 42 as backbody) inserted into a rear end of the housing(see pa. 0046, backbody being inserted into housing); and a fixing device (i.e., 38) connected to the rear body 42 of the connector clearly shown in at least figs. 12), the fixing device 38 has a fixture formed in a single integrated piece clearly shown in at least figs. 12), the fixture includes a connection part (front end portion having slut 38a)  located at a front end of the fixture 38.
 configured to be connected to the rear body (i.e., 3300B in fig. 33B) of the connector (see figs. 32-33) and a protection part (the back side of the boot) disposed adjacent to the connection part  and configured to protect a cable (i.e., 2690) passing therethrough (see at least fig. 34).  
	However, Ho does not explicitly state that the above “fixing device” is flexible.    Nonetheless, the “fixing device” is a boot to protect optical fiber cable and that such 

Note: the arguments and motivation stated in rejection of claim 1 is applicable and incorporated in rejection of the following dependent claims, as follows: 
2. The connector assembly according to claim 1, wherein the cable is an optical cable and the connector is an optical fiber connector suitable for connecting with an optical fiber of the optical cable.  
	With regard to claim 4, Ho teaches the fixture is a single molded piece (as shown in fig. 12B) and regarding the material to be thermoplastic material see the motivation and arguments state din claim 1, and that  such material is extremely conventional see US 20090022457 A1, taking official notice).  
5. The connector assembly according to claim 1, wherein the flexible protection part is formed with a hollow structure, so that the flexible protection part has a predetermined flexibility (see fig. 3 and above stated motivation/arguments) .   
6. The connector assembly according to claim 1, wherein the connection part is adapted to be connected to the rear body of the connector in a snap-fit manner (see fig. 12b, as the protrusions 43a,b being inserted into the slots 38a,b in a snap manner).  
7. The connector assembly according to claim 6, wherein an insertion chamber is formed in the connection part, and a rear end part of the rear body is adapted to be inserted into the insertion chamber of the connection part, a slot 38a,b  is formed in a side wall of the insertion chamber and a protrusion 43a,b is formed on the rear end part 
8. The connector assembly according to claim 7, wherein the protrusion on the rear body is a “barb” preventing the protrusion from separating from the slot (clearly shown in fig. 12b, as “barb” being an obvious feature and having the same effect as cited).  
14. The connector assembly according to claim 1, wherein the rear body includes a tubular main body adapted to be inserted into the housing, a circumferential convex ring is formed on an outer wall of the tubular main body, and a circumferential annular groove is formed on an inner wall of the housing, the circumferential convex ring is engaged with the circumferential annular groove to connect the rear body to the housing when the tubular main body of the rear body is inserted into the housing (see at least figs. 12 and 14 with back body 42 and the circumferential convex ring is engaged with the circumferential annular groove to connect the rear body 42  to the housing as shown).  

17. The connector assembly according to claim 2, wherein an elastic latch is provided on the housing, the elastic latch is adapted to be locked to an optical fiber adapter to fix the connector to the optical fiber adapter 30 (shown in at least fig. 1/14 and at least pa. 0040).  

19. The connector assembly according to claim 2, wherein the connector is an LC type optical fiber connector (at least pa. 0010).  
  
Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:

US 20110229098 A1
US 10976513 B2
US 20050213892 A1
US 20110123157 A1
US 5446823 A
US 20120219254 A1
US 5915056 A
US 20160154184 A1
US 20100316344 A1
US 20190377139 A1
US 20190310432 A1
US 20180292618 A1
US 9678283 B1
US 9513451 B2
US 5455391 A
US 10473873 B2
US 20170212313 A1
US 20140205245 A1
US 20200333537 A1
US 20080232743 A1
US 20200064564 A1
US 20190154930 A1
US 20150117822 A1
US 20040121646 A1
US 20190219775 A1
US 9291790 B2
US 6409392 B1
US 20070104445 A1
US 20080112672 A1
US 9304262 B2
US 20120008909 A1
US 20060115219 A1
US 7780173 B2
US 5323480 A
US 20210173150 A1
US 20120257859 A1
US 20110002586 A1
US 20130315541 A1
US 20160018605 A1
US 20160131857 A1
US 6848834 B1
US 10605998 B2
US 20120170896 A1
US 20180341069 A1
US 20180136427 A1
US 7137742 B2
US 7207727 B2
US 20160209599 A1
US 20200341208 A1
US 20190179083 A1
US 20160041356 A1
US 20160252682 A1
US 20210141167 A1
US 20180335577 A1
US 20160018606 A1
US 20150071592 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883